Case: 16-60628      Document: 00514487255         Page: 1    Date Filed: 05/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-60628
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         May 24, 2018
                                                                          Lyle W. Cayce
Consolidated w/16-60850                                                        Clerk


JAVIER MEJIA, also known as Javier Majia,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                        Petitions for Review of Orders of the
                           Board of Immigration Appeals
                               BIA No. A091 197 194


Before STEWART, Chief Judge and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       In consolidated petitions for review, Javier Mejia, a native and citizen of
El Salvador, seeks review of the decision of the Board of Immigration Appeals
(BIA) dismissing his appeal of the order of the immigration judge (IJ) denying
his motion to reopen his immigration proceedings and the BIA’s denial of his
motion to reconsider the denial of the motion to reopen. He was ordered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60628    Document: 00514487255     Page: 2   Date Filed: 05/24/2018


                                 No. 16-60628
                               c/w No. 16-60850

removed from the United States in 2004 based on his Texas conviction for
cocaine possession, which constituted an aggravated felony under 8 U.S.C.
§ 1227(a)(2)(A)(iii) and a controlled substance offense under 8 U.S.C.
§ 1227(a)(2)(B)(i). In 2014, Mejia moved to reopen his immigration proceedings
because, under an intervening decision in Lopez v. Gonzales, 549 U.S. 47
(2006), his cocaine possession offense did not constitute an aggravated felony.
The BIA dismissed Mejia’s appeal of the IJ’s denial of the motion to reopen and
denied Mejia’s motion to reconsider.
      Mejia argues that the BIA erred in determining that there were
insufficient grounds to apply the doctrine of equitable tolling to his motion to
reopen, that the BIA erred in determining that Mejia remains removable for a
controlled substance offense because he can still seek cancellation of removal,
and that the BIA erred in finding that the case did not present exceptional
circumstances warranting sua sponte reopening of the immigration
proceedings.
      Although the Immigration and Nationality Act confers on this court
jurisdiction to review orders of removal, see Silva-Trevino v. Holder, 742 F.3d
197, 199 (5th Cir. 2014), “no court shall have jurisdiction to review any final
order of removal against an alien who is removable by reason of having
committed” one of several criminal offenses, including those covered by
§ 1227(a)(2)(A)(iii) and (a)(2)(B).   8 U.S.C. § 1252(a)(2)(C).   Nevertheless,
§ 1252(a)(2)(C) does not preclude judicial review of a petition for review’s
constitutional claims or questions of law. § 1252(a)(2)(D). We review de novo
the issue whether we have jurisdiction to review the decision of the BIA, as
well as issues concerning constitutional claims and questions of law.
Rodriguez v. Holder, 705 F.3d 207, 210 (5th Cir. 2013).




                                        2
    Case: 16-60628     Document: 00514487255     Page: 3   Date Filed: 05/24/2018


                                  No. 16-60628
                                c/w No. 16-60850

      Regardless of the Supreme Court’s decision in Lopez, Mejia remains
removable due to his prior conviction for violating a controlled substance law
under § 1227(a)(2)(B)(i). Therefore, under § 1252(a)(2)(C), we lack jurisdiction
to review his claims other than for questions of law or constitutional claims.
See § 1252(a)(2)(C), (D).
      Mejia contends that this court retains jurisdiction to consider his
challenges to the BIA’s findings regarding his equitable tolling claim because
equitable tolling involves mixed questions of law and fact. However, the issue
whether a petitioner seeking equitable tolling of the deadline for filing a motion
to reopen removal proceedings has diligently pursued his rights is a question
of fact that this court lacks jurisdiction to consider. See Penalva v. Sessions,
884 F.3d 521, 524-26 (5th Cir. 2018). Mejia also contends that his argument
that the BIA applied the equitable tolling rules too harshly under Lugo-
Resendez v. Lynch, 831 F.3d 337 (5th Cir. 2016), is a question of law that this
court has jurisdiction to consider. This argument amounts to no more than
Mejia’s disagreement with the application of the equitable tolling standard,
which is not reviewable. See Penalva, 884 F.3d at 524-26. There is also no
indication in the record that the BIA applied an incorrect standard.
      Additionally, Mejia contends that his motion for reconsideration raised
a colorable constitutional claim alleging that his rights under the Equal
Protection Clause were violated when he was charged with violating both
§ 1227(a)(2)(A)(iii) and § 1227(a)(2)(B)(i) because other similarly situated
lawful permanent residents were charged with violating only one of the two
statutes.   Even assuming that exhaustion of this claim was not required,
Mejia’s argument is unavailing. The Equal Protection Clause provides that
similarly situated individuals must be treated similarly.             Sonnier v.
Quarterman, 476 F.3d 349, 367 (5th Cir. 2007). To bring a successful equal


                                        3
    Case: 16-60628    Document: 00514487255     Page: 4   Date Filed: 05/24/2018


                                 No. 16-60628
                               c/w No. 16-60850

protection claim, Mejia must show that similarly situated persons were treated
differently, and the unequal treatment resulted from discriminatory intent.
See Taylor v. Johnson, 257 F.3d 470, 473 (5th Cir. 2001). Mejia has not
demonstrated that his claim meets these standards.
      Mejia also challenges BIA’s refusal to reopen his removal proceedings
sua sponte based on counsel’s ineffectiveness, a fundamental change in the
law, and a gross miscarriage of justice. However, we lack jurisdiction to review
a BIA’s discretionary refusal to reopen a case sua sponte. Gonzalez-Cantu v.
Sessions, 866 F.3d 302, 306 & n.6 (5th Cir. 2017), cert. denied, 138 S. Ct. 677
(2018).
      In light of the foregoing, Mejia’s petitions for review are DENIED.




                                       4